Citation Nr: 0811280	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  04-41 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
claimed as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from October 1966 to June 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issue on appeal was originally before the Board in June 
2007, when it was remanded to cure a procedural defect.  

In June 2007, the Board noted that the veteran had raised the 
issue of whether new and material evidence has been submitted 
to reopen the claim of entitlement to service connection for 
peripheral neuropathy on a direct or presumptive basis.  The 
issue was referred to the RO for appropriate action.  No 
further action has been taken on this claim by the RO since 
the Board's June 2007 remand.  It is again referred to the RO 
for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.  


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) is applicable to this 
appeal.  

As indicated above, the issue on appeal was originally before 
the Board in June 2007, at which time it was remanded in 
order to provide the veteran with notice which complies with 
the VCAA.  The Board specifically directed that the veteran 
be sent notice of the information and evidence needed to 
substantiate the claim of entitlement to service connection 
for peripheral neuropathy claimed as secondary to diabetes 
mellitus.  In June 2007, the AMC sent the veteran a notice 
letter but this letter only provided notice pertaining to a 
claim for direct service connection.  Nowhere in the letter 
did the AMC provide the veteran with notice of what was 
required to substantiate a claim for service connection for 
peripheral neuropathy on a secondary basis.  

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
Court held that a remand by the Board imposes upon the 
Secretary of the VA a concomitant duty to ensure compliance 
with the terms of the remand.  It was further held that where 
the remand orders of the Board are not complied with, the 
Board errs in failing to insure compliance.  The Court also 
noted that its holdings in that case are precedent to be 
followed in all cases presently in remand status.  Id.  In 
light of the foregoing, this case must be remanded again for 
the actions set forth below.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a VCAA notice 
regarding the claim of entitlement to 
service connection for peripheral 
neuropathy claimed as secondary to 
service-connected diabetes mellitus.  The 
notice must include information regarding 
the information and evidence necessary to 
substantiate a service connection claim on 
a secondary basis, inform the veteran of 
what evidence he must submit and what 
evidence VA will seek to obtain for him, 
and instruct the veteran to submit all 
relevant evidence in his possession.  The 
letter must also contain information 
regarding disability ratings and effective 
dates.

2.  Obtain copies of updated treatment 
records pertaining to the disorder at 
issue, both VA and non-VA.

3.  Then, after undertaking any other 
indicated development, readjudicate the 
claim in light of all the evidence of 
record.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  It 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for a response thereto.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

